This appeal is ruled by our decision in Waits' Estate,336 Pa. 151. The Department of Public Assistance, on behalf of the Commonwealth, brought this action of assumpsit to recover from the estate of Ella Hansen, deceased, the sum of $728.00 paid to the decedent during the period from December, 1934, to March, 1937, under the Old Age Assistance Acts of January 18, 1934, P. L. 282 and June 25, 1936, P. L. 28. The affidavit of defense admitted the receipt by the decedent of the amount sued for, but denied liability on the ground that it was a gratuity from the Commonwealth, imposing no obligation of repayment. The court below entered judgment against the defendant for want of a sufficient affidavit of defense.
All the issues here raised were resolved by this Court in favor of the Commonwealth in Waits' Estate, supra, and require no further discussion.
Decree affirmed. Costs to be paid by the estate. *Page 161